DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/13/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both a cutout/flange on the radially outer surface of the connecting element 7 and the inner case of the first unit 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear if the first portion and the second portion of the third duct form one continuous duct or if the first portion and the second portion are separate passages or channels. The Applicant’s Original Specification does not provide clarification regarding the first portion and second portion of third duct (duct 15) which is disposed radially outward from the inner case. The Applicant’s Original Specification merely discloses that “the duct 15 is integrated into the outer case 2” [0042]. 

Regarding Claim 9, the claimed first groove and second groove is indefinite. It is unclear what elements constitute the grooves. A groove is typically known in the art to be a channel or a passage having three walls such that it would the channel or passage forms a C-shaped cross-section. The Applicant’s Original Drawing appears to reference to two perpendicular intersecting walls which form a flange instead of groove. Thus, it is unclear if the groove consists of the walls of connecting element in combination with the walls/components from the inner case of first unit and the inner case of the second unit. Furthermore, the Applicant’s Original drawing appears to reference to radially outer cutouts/flange/ recess. However, the Applicant’s Original Specification and the Applicant’s Claim verbiage appears to allude to an inner recess/cutout/flange of the connecting element since Claim 9 discloses “the first groove surrounds at least in part the first diffuser and the second groove surrounds at least in part the second diffuser”. In addition, the Applicant’s Original Drawing refers to various elements as being the groove 12 and 13. In particular, while leading line of the groove 13 points to a cutout/flange on the radially outer surface of the connecting element, the leading line of the groove 12 points to a cutout/flange on the radially outer surface of the connecting element in Figure 1 and to the inner case of the first unit 4 in Figures 2 and 3. Thus, it is unclear what components are being referred to as the first and second grooves. 
Regarding Claim 13, the currently claim verbiage “the inner case contacts the outer case at an area of the seal” is indefinite. Based on the disclosure of the 
In addition, it is unclear what surrounding is considered to be the claimed “area of the seal”. It is unclear if the claimed area of the seal is referring to the surfaces of the seal, general location of the seal, or components surrounding the seal. For the purposes of examination, the Examiner is interpreting the area of the seal to include components surrounding the general location of the seal. 
Claim 13 recites the limitation "the inner case" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-8, and 11-12 are rejected as being dependent on rejected claim(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobanoff et al. (US 3229642, hereinafter: “Lobanoff”).
In reference to Claim 9
Lobanoff discloses:
A connecting element, comprising: a main body (body shown as connecting element in annotated Figure 1 of Lobanoff); a first diffuser (as shown in annotated Figure 1 of Lobanoff) and a second diffuser (as shown in annotated Figure 1 of Lobanoff) configured for insertion into the main body and for engagement with a last impeller (6) of a first unit (composed of 16, 4, 5, 6) of a centrifugal pump and with a last impeller (3) of a second unit (composed of 1, 2, 33) of the centrifugal pump, respectively; wherein the main body is provided with a first groove (as shown in annotated Figure 1 of Lobanoff) and second groove (as shown in annotated Figure 1 of Lobanoff), the first and second grooves extending from an outer radial surface of the main body towards an axis of rotation of the impellers of the first and second unit; and wherein the first groove surrounds at least in part the first diffuser and the second groove surrounds at least in part the second diffuser (as shown in annotated Figure 1 of Lobanoff); and a seal (24) between the first groove and the second groove. (Col. 2, ll. 7-72; Col. 3, ll. 1-20; Fig. 1-3).

    PNG
    media_image1.png
    902
    1320
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Lobanoff.
In reference to Claim 11
Lobanoff discloses:
The connecting element according to claim 9. In addition, Lobanoff discloses the main body (body shown as connecting element in annotated Figure 1 of Lobanoff) is configured to define at least in part an inner case (as shown in annotated Figure 1 of Lobanoff) of the centrifugal pump.
In reference to Claim 12
Lobanoff discloses:
A centrifugal pump comprising the connecting element according to claim 9. In addition, Lobanoff discloses the first unit and the second unit, wherein the first unit and the second unit each comprise: an intake duct (duct 38) and a discharge duct (duct 18 
In reference to Claim 13
Lobanoff discloses:
The centrifugal pump of claim 9. In addition, Lobanoff discloses an outer case (as shown in annotated Figure 1 of Lobanoff) enclosing the inner case (as shown in annotated Figure 1 of Lobanoff), wherein the inner case contacts the outer case at an area of the seal. Since the claimed area of the seal broad, it is interpreted as a general area of components surrounding the seal. 

Examiner Note
Regarding claims 1-8 which have been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799